Citation Nr: 1045844	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty for 50 days, from February 27, 
2007 to April 17 2007.

This case comes before the Board of Veterans Appeals (Board) from 
a November 2007 rating decision from the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the claims on appeal.  

The Board remanded this matter for additional development in June 
2010.  Such has been completed and this matters are returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  The competent medical evidence reflects that there is no 
current left hip disability.

2.  The competent medical evidence reflects that there is no 
current left knee disability.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred in or 
aggravated by service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.   A left knee disability was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred in or 
aggravated by service . 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. See 73 FR 23353 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   In the 
present case, the Veteran's claims on appeal were received in 
June 2007.  A duty to assist letter was sent in October 2007, 
prior to the November 2007 denial of these claims on the merits.  
This letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, and of her and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from his 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for her.  
The Veteran was also asked to advise VA if there was any other 
information or evidence she considered relevant to this claim so 
that VA could help by getting that evidence.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment and 
personnel records were previously obtained and associated with 
the claims folder.  The Board remanded this matter in June 2010 
to obtain further clarification from the Veteran as to whether 
there were additional service treatment records.  The RO 
subsequently sent the Veteran a letter later that same month 
requesting she clarify whether she had additional treatment and 
examination in service (to include a bone scan) and whether she 
underwent a separation examination in service.  She responded in 
a June 2010 letter, wherein she appears to have claimed to have 
undergone a VA QTC examination while still on active duty at Fort 
Jackson, but gave the date of such examination as May 12, 2007, 
which is after service and also the same date she sought 
treatment at a private facility, Maryview Medical Center for left 
hip and knee complaints.  Thus it appears she may be referencing 
this private evaluation, the report of which is of record, and 
not a QTC examination.  In any event the Veteran appears to be a 
poor historian is she is alleging she was examined during active 
service, as the date referenced is after her discharge from 
active duty.

Furthermore, VA, and private medical records were obtained and 
associated with the claims folder, to include additional records 
from Maryview Medical Center obtained post remand.  Copies of all 
known outstanding records of pertinent treatment and examination 
have been obtained and added to the file.  Assistance shall also 
include providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran underwent a VA examination in November 2007 to 
address these issues.  No disability was shown at the time.  
Additional examination is not indicated in this case where the 
medical evidence presently shows no disability.  During the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  Such notice was sent in the 
October 2007 letter.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2009) (harmless error).

II. Service Connection

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be granted 
for certain chronic diseases, including arthritis, when such 
diseases are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107.

The Veteran contends that she injured her left knee and left hip 
during basic training, and was treated and put on profile in 
March 2007 for such injuries.  As the Veteran has alleged these 
claimed disabilities resulted from the same incident, and as the 
evidence shows her seeking treatment for both claimed conditions 
at the same time, and with the same reported symptoms, the Board 
will address these claimed disorders together in its discussion.  

Evidence obtained includes private records from shortly before 
her service entrance date of February 27, 2007, which are silent 
for any left knee or left hip problems.  Although a right knee 
injury was treated on February 5, 2007, no mention was made about 
any left knee problems in this record.

A February 2006 entrance examination shows normal lower 
extremities and the report of medical history was negative for 
any history of knee or other joint problems or orthopedic 
problems in general.  The service department records include a 
sick slip dated March 15, 2007, that shows the Veteran was 
treated for thigh and groin pain and that she was put on physical 
profile, to include limited duty and using crutches until cleared 
by bone scan for hip stress injury.  While the March 15, 2007 
record appears to indicate that the Veteran was to soon undergo a 
bone scan, there is no subsequent evidence to indicate that such 
was undertaken and the Veteran did not clarify as to having had 
one, after being requested by the VA to do so in its June 2010 
letter.  The service department records are completely silent for 
any knee problems.  Service personnel documents associated with 
the Veteran's Chapter 15 discharge proceedings from April 2007 
include a document that advised her that she was required to 
undergo a separation physical examination.
    
No separation examination is of record and the Veteran failed to 
clarify whether she had one, even though VA requested that she do 
so in June 2010.

In support of her claim, the Veteran has submitted lay statements 
including her July 2008 notice of disagreement, her September 
2008 substantive appeal, and a written statement and release for 
medical evidence in June 2010, all asserting ongoing pain in her 
left knee and left hip.  

Private records from Maryview Medical Center reveal that on May 
12 2007, the Veteran was seen for complaints of pain in her left 
knee and left hip.  She reported having fallen down onto her left 
knee and hip approximately one month ago while running during 
basic training.  She now had pain in her outer hip and medial 
knee which worsened with walking.  She denied neurological 
symptoms or prior injury.  She underwent X-rays the following 
day, with the impression of negative left hip and negative left 
knee given.  She was discharged and was provided with emergency 
room discharge instructions on the care and treatment of a muscle 
strain.  The diagnoses that accompanied these instructions 
included a primary diagnosis of pain in the left knee joint, 
secondary diagnosis of pain in the left hip joint and tertiary 
diagnosis of muscle pain.  Subsequent records are negative for 
treatment or complaints regarding either the left knee or left 
hip, but do show that she was pregnant in November 2007 (around 
the time she underwent a QTC examination).  Records show that the 
Veteran was evaluated and treated for spine problems following an 
assault in July 2008.  She was also treated following a motor 
vehicle accident in March 2010.  Records of these instances of 
treatment revealed no findings or complaints regarding the left 
knee or left hip regions.   

The Veteran underwent a VA QTC examination in November 2007.  She 
reported a history of injuring her left knee and hip doing 
calisthenics at boot camp in Fort Jackson.  This injury date was 
March 13, 2007.  There was no history of fracture or surgery.  
She indicated she was treated with Motrin.  She reported that she 
continues to experience pain in both the left knee and hip.  This 
was intermittent, as often as 3 times a month and lasting for 1-2 
hours.  She reported the pain as aching and occasionally sharp.   
She indicated it was brought on by physical activity and relieved 
with rest or pain medication.  She was able to function and had 
no physician recommended incapacitation or history of other 
treatment.  She had no significant functional impairment.  
Examination of the extremities, to include the knees and hips 
were normal without evidence of palpable tenderness, guarding of 
movement, fracture, deformity, edema, effusion, heat or redness, 
subluxation, locking pain or ankylosis.  Her ranges of motion for 
the left knee and left hip were normal in all planes, and without 
pain.  There was no additional limitation with repetitive motion.  
X-rays were not taken due to her being pregnant.  There was no 
diagnosis of the left hip condition, as there was no pathology on 
examination.  There was also no diagnosis of the left knee 
condition, as there was no pathology on examination.  

Based on a review of the foregoing, service connection for 
disabilities of the left knee and left hip is not warranted.  
With regard to the left hip, the only evidence to suggest 
possible problems during service is the sick slip record of March 
15, 2007, which documented thigh and groin pain thought to be a 
possible hip stress injury, but with no evidence to confirm such 
diagnosis, and no post service medical evidence showing any 
objective findings of disability, only subjective complaints of 
pain from the Veteran.  The impression following X-rays in May 
2007 was negative hip.  With regard to a left knee condition, the 
medical evidence (both during and after service) is completely 
devoid of objective findings or diagnosis of such a condition, 
with only subjective complaints of pain shown.  The impression 
following X-rays in May 2007 was negative knee.  In the November 
2007 VA QTC examination, no pathology was shown for either the 
left knee or left hip.  The Board reiterates that examination 
shortly after service in May 2007 resulted in X-ray evidence that 
was negative for both the left knee and the left hip.  

The only evidence to suggest the possibility of any disability of 
the left knee or left hip comes from the Veteran's own 
contentions of pain in these regions.  Here, the Board notes that 
VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).

While the Veteran is competent to provide lay statements or 
testimony regarding observable symptoms, and has asserted 
continued symptomatology of her left knee and hip since service, 
such history is substantially rebutted by the complete absence of 
diagnosed knee or hip problems shown or diagnosed in the 
treatment records after service.  While the records show her May 
12, 2007 visit for complaints of left hip and knee pain, the 
objective findings at that time were normal X-ray and no 
significant findings shown.  The records through 2010 show 
treatment and evaluation for other medical problems with no 
mention of left knee or left hip problems.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, and that the 
Board may weigh the absence of contemporary medical evidence 
against lay statements).  In this case there is no evidence of 
any disability shown.  Based on the foregoing, in the absence of 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence is against the award of 
service connection for a left knee disability and for a left hip 
disability, and the application of the benefit of the doubt does 
not apply in this instance. 

ORDER

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


